Citation Nr: 0330165	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected organic brain syndrome.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of status post fracture of the 
left rib.  

3.  Entitlement to an initial compensable rating for the 
service-connected status post fracture inferior and bilateral 
left orbit zygoma.  

4.  Entitlement to an initial compensable rating for the 
service-connected status post septorhinoplasty and sinusitis.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1987 to April 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1991 and March 1992 rating decisions by 
the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1992.  

The case was remanded by the Board to the RO in June 2000 for 
additional development of the record.  




REMAND

The veteran asserts, in essence, that his service-connected 
disabilities are more severe than as represented by the 
ratings currently assigned.  

Historically, the veteran's service medical records show that 
he was assaulted during service in 1989, suffering traumatic 
injuries to his rib area and face.  The veteran thereafter 
complained of headaches, dizziness, nervousness, confusion, 
double vision, sinus trouble and tenderness in the rib and 
jaw areas.  

In an October 1991 rating decision, service connection was 
granted for status post fracture of the 12th left rib, rated 
as noncompensable; sinusitis, status post septorhinoplasty, 
rated as noncompensable; status post fracture, inferior and 
bilateral orbit, left and zygoma, rated as noncompensable.  

Later, in a March 1992 rating decision, service connection 
was granted for organic brain syndrome secondary to trauma, 
rated as 10 percent disabling.  

The veteran timely appealed the initial ratings assigned for 
the service-connected disabilities.  

At his personal hearing before a Hearing Officer at the RO in 
September 1992, the veteran testified that he had impaired 
short term memory, personality changes, confusion, anger, 
irritability and headaches.  The veteran was treated with 
Nortriptyline and Lithium and was seen by psychiatrists and 
psychologists every two or three weeks.  The veteran 
indicated that his headaches were a result of the head 
trauma.  

The veteran also testified that he had constant, dull left 
side pain in the rib area, that his jaw cracked and locked 
and that he had trouble breathing through his nose.  

The VA examinations in 1997 and 1999, among other things, 
associated the veteran's headaches with the service-connected 
organic brain syndrome.

The case was remanded by the Board to the RO in June 2000.  
Pursuant to the directives set forth in the remand, the RO 
was to have the veteran undergo VA examinations to determine 
the current nature, extent and severity of the service 
connected organic brain syndrome, residuals of the fracture 
of the inferior and bilateral left orbit zygoma, status post 
septorhinoplasty and sinusitis, and status post fracture of 
the 12th left rib.  

In March 2002, the RO sent a letter to the veteran explaining 
the VCAA, the VA's duty to assist the veteran and what 
evidence was necessary in order to substantiate his claims.  
The RO indicated that the veteran had 60 days to submit 
private medical records before scheduling VA examinations.  

Added to the record pursuant to remand directives was a copy 
of an April 1998 VA magnetic resonance imaging (MRI) scan and 
a May 1998 VA neuropsychiatric examination.  

The veteran was afforded VA neurological, otolaryngology, 
cranial nerves and bones examinations in April 2001.  None of 
these examinations addressed the current nature, extent and 
severity of the service-connected status post fracture, 
inferior and bilateral orbit, left and zygoma.  

While the VA examination for nose, sinus, larynx and pharynx 
examination noted that the veteran sustained a facial 
fracture which had left him with residuals problems, the 
examiner concluded that the problems were difficult to assess 
as they were semi-subjective in nature.  

At the April 2001 neurological examination, the examiner 
focused on the veteran's chief complaint of headaches, but 
did not opine as to the severity of the headaches as they 
relate to the service-connected organic brain syndrome.  

In summary, the Board finds that the medical evidence of 
record is insufficient for the purposes of evaluating the 
service-connected status post fracture, inferior and 
bilateral orbit, left and zygoma and the service-connected 
organic brain syndrome.  

In this regard, the Board notes that the last psychiatric 
examination of record was in 1998.  As such, additional VA 
examinations are necessary before a decision on the merits 
can be reached.  

The Board also notes that the statutes governing assistance 
to claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal.  More specifically, the 
Board noted that there had been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  As such, the Board finds that 
the veteran has not been properly notified of the VCAA and 
that the RO has not fulfilled its duty to assist the veteran 
in this case with regard to the increased rating issues on 
appeal.  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected status post fracture 
12th left rib; sinusitis status post 
septorhinoplasty; status post fracture, 
inferior and bilateral orbit, left and 
zygoma; and organic brain syndrome, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded VA 
neurological, psychological and bones 
examinations to determine the current 
nature, extent, and severity of the 
organic brain syndrome to include 
headaches as well as the status post 
fracture, inferior and bilateral orbit, 
left and zygoma.  All indicated x-ray 
studies and laboratory tests should be 
completed.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the jaw 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the jaw 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


